DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 21, 23-27, 33, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson (US 9410180) in view Franciskovich (US 8043845).
	With respect to claim 1, Pederson discloses a biological indicator (BI) comprising a housing (Figure 2:100) that holds a germinant container (Figure 2:120) and a germinant composition (Figure 2:122).  A germinant releaser (Figure 2:158) is configured to release the germinant composition from the germinant container (see Figs. 3 and 4) when the germinant container and a germinant releaser support (Figure 2:130) are moved in relation to each other upon application of a force.  This is disclosed in at least column 10, line 10 to column 21, line 12.  A first spore carrier (Figure 2:135) is inside the BI housing, and an imaging window (Figure 2:167) is disposed at a first surface of the BI housing.  Spores are deposited on a first surface of the spore carrier.  Pederson further teaches in at least column 31, lines 11-41 that a germinant pad (not shown) comprising a wicking material is located between the germinant container and the spore carrier.  Pederson, however, does not expressly state that the pad is on a second surface of the spore carrier that is opposite the first surface of the spore carrier.
Franciskovich discloses a biological indicator comprising a BI housing (Figure 3:43), a germinant container (Figure 3:44) inside the housing, a spore carrier (Figure 2:12), and a plurality of germinant releasers (Figure 3:48) connected to a germinant releaser support (Figure 3:46).  Franciskovich teaches that the germinant releasers are movable toward the spore carrier during BI activation to release a germinant composition from the germinant container.  This is described in at least column 5, line 51 to column 6, line 11.  Franciskovich shows in at least Fig. 2 that the spore carrier (Figure 2:12) has spores disposed on a first side surface (Figure 2:14), and that a germinant pad (Figure 2:24) is connected to a second surface of the spore carrier 12 that is opposite the first surface.
Before the effective filing date of the claimed invention, it would have been obvious to provide the Pederson BI with a germinant pad located on a second surface of the spore carrier that is opposite the first surface used for receiving spores.  Franciskovich states that this is beneficial because the pad 24 permits handling of the spore carrier without contacting the spores on the first surface.  See at least column 3, line 55 to column 4, line 3 (“the second section 24 of the support 20 may be of sufficient dimension to permit handling the sterilization indicator 10 without contacting the biological indicator 30. That is, the second section 24 may be of sufficient dimension to function as a handle thereby permitting facilitated aseptic handling of the sterilization indicator 10”).  Franciskovich shows how a simple pad may be attached to a second side surface of using known manufacturing techniques.

	With respect to claim 3, Pederson and Franciskovich disclose the combination as described above.  Pederson teaches that an opening (Figure 2:164) is provided at the top of the BI housing, which is opposite the first surface at the bottom of the BI housing.  The opening is located above the germinant releaser 158 along a thickness direction of the biological indicator.  The opening, germinant container, germinant releaser, spore carrier and imaging window are all stacked in a height direction, which is the same as the thickness direction.

	With respect to claim 6, Pederson and Franciskovich disclose the combination as described above.  The Pederson germinant container is a glass ampoule.  

	With respect to claim 21, Pederson and Franciskovich disclose the combination as described above.  The first spore carrier 135 is generally planar and has first and second sides.  Sores are disposed on a first side, which is positioned parallel to the imaging window 167.  See Fig. 3.  The germinant composition is configured to contact the first spore carrier and the plurality of spores thereon after BI activation.

	With respect to claims 23 and 25, Pederson and Franciskovich disclose the combination as described above.  Pederson teaches that the BI housing includes an imaging window near a bottom surface and a first spore carrier.  Although these features are not facing downwards, it would have been obvious to orient them in essentially any direction so that they are aligned with an imaging window.  Those of ordinary skill would have recognized that there would be little to no change in device operation if the optical detector was aligned with a transparent sidewall or a transparent bottom wall.  In instances where the Pederson bottom wall is transparent, those of ordinary skill would have understood that the side walls may be opaque and that the spore carrier, germinant pad and imaging window may be stacked as substantially parallel planes.

	With respect to claim 24, Pederson and Franciskovich disclose the combination as described above.  Pederson teaches that the BI housing is engaged with a BI reader (see Figs. 3 and 4), so those of ordinary skill would have found it obvious to provide a connection means, such as a groove, that facilitates the sliding of the BI housing into the BI reader.

	With respect to claim 26, Pederson and Franciskovich disclose the combination as described above.  Pederson further teaches in at least column 31, lines 11-41 that a germinant pad (not shown) comprising a wicking material is located between the germinant container and the spore carrier.  The germinant pad is configured to contact a second side of the first spore carrier to press the carrier towards the imaging window during BI activation.

	With respect to claim 27, Pederson and Franciskovich disclose the combination as described above.  Pederson teaches that an opening (Figure 2:164) is provided at the top of the BI housing.  The opening is sealed against sterilant entry prior to BI activation.  Furthermore, the limitation “germinant release means” is not positively claimed and is a feature of the BI reader, which is an external device to be used with the claimed biological indicator.  The BI of Pederson is fully capable of receiving a germinant release means.

With respect to claim 33, Pederson and Franciskovich disclose the combination as described above.  Those of ordinary skill would have recognized that the selection of a particular color (e.g. gray or black) for the first surface of the spore carrier is a matter of design choice that does not affect device operation.  See MPEP 2144.04.

With respect to claim 40, Pederson discloses a biological indicator (BI) comprising a housing (Figure 2:100) that holds a germinant container (Figure 2:120) and a germinant composition (Figure 2:122).  A germinant releaser (Figure 2:158) is configured to release the germinant composition from the germinant container (see Figs. 3 and 4) when the germinant container and a germinant releaser support (Figure 2:130) are moved in relation to each other upon application of a force.  This is disclosed in at least column 10, line 10 to column 21, line 12.  A first spore carrier (Figure 2:135) is inside the BI housing, and an imaging window (Figure 2:167) is disposed at a first surface of the BI housing.  Pederson, however, does not expressly state that the first spore carrier has first and second flat surfaces.  Pederson, however, does not appear to teach that the germinant releaser is movable toward the first spore carrier when transitioning from a resting position to an activated position.
Franciskovich discloses a biological indicator comprising a BI housing (Figure 3:43), a germinant container (Figure 3:44) inside the housing, a spore carrier (Figure 2:12), and a plurality of germinant releasers (Figure 3:48) connected to a germinant releaser support (Figure 3:46).  Franciskovich teaches that the germinant releasers are movable toward the spore carrier during BI activation to release a germinant composition from the germinant container.  This downward pressure would cause the spore carrier to be pressed against surfaces of the housing, including an imaging window.  This is described in at least column 5, line 51 to column 6, line 11.  The germinant releaser support is moved from a resting position to an activated position when downwardly pressed.  When in the resting position, the germinant container is between the germinant releaser support and the spore carrier.  When in the activated position, the germinant container is pressed and broken due to the application of downward pressure from the germinant releaser support.
Before the effective filing date of the claimed invention, it would have been obvious to permit the germinant releaser of Pederson to move toward the first spore carrier during BI activation.  Franciskovich teaches that it is desirable to include projections extending from a cap structure that fracture the germinant container when a cap is pressed downwardly following sterilization (“When sterilization has been completed, the closure cap 46 is pressed downwardly into the tapered tube 42. The projections 48 press against the inner compartment 44 and cause it to rupture. This allows the incubation medium to contact biological indicator 30”).  Those of ordinary skill would have recognized this to be a functionally equivalent strategy for fracturing an ampoule and interchangeable with the design taught by Pederson.

With respect to claim 41, Pederson and Franciskovich disclose the combination as described above.  Pederson further teaches in at least column 31, lines 11-41 that a germinant pad (not shown) comprising a wicking material is located between the germinant container and the spore carrier.  It would have been obvious to arrange spore carriers, germinant pads and imaging windows in a stacked arrangement within the Pederson device.  Those of ordinary skill would have recognized that there would be little to no change in device operation if the optical detector was aligned with a transparent sidewall or a transparent bottom wall.  In instances where the Pederson bottom wall is transparent, those of ordinary skill would have understood that the side walls may be opaque and that the spore carrier, germinant pad and imaging window may be stacked as substantially parallel planes.

Claims 36, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson (US 9410180) in view of Hui (US 6436659).
With respect to claim 36, Pederson discloses a biological indicator (BI) comprising a housing (Figure 2:100) that holds a germinant container (Figure 2:120) and a germinant composition (Figure 2:122).  A germinant releaser (Figure 2:158) is configured to release the germinant composition from the germinant container (see Figs. 3 and 4) when the germinant container and a germinant releaser support (Figure 2:130) are moved in relation to each other upon application of a force.  This is disclosed in at least column 10, line 10 to column 21, line 12.  A first spore carrier (Figure 2:135) is inside the BI housing, and an imaging window (Figure 2:167) is disposed at a first surface of the BI housing.  Pederson, however, does not expressly state that the first spore carrier has first and second flat surfaces.
Hui discloses a biological indicator comprising a BI housing (Figure 1:10) and a germinant container (Figure 1:20) inside the housing.  A flat first pore carrier (Figure 1:24) is disposed inside the BI housing.  The carrier has first and second flat continuous surfaces that oppose each other, and a plurality of spores are deposited on the first flat, continuous surface.  Column 5, lines 14-50 state that the carrier may be configured as a disk or strip.
Before the effective filing date of the claimed invention, it would have been obvious to ensure that the first spore carrier disclosed by Pederson is characterized by first and second flat, continuous surfaces.  As evidenced by Hui, it is common in the art to dispose spores on simple carrier structures, such as flat disks and strips.  Those of ordinary skill would have recognized that this would decrease the complexity of the Pederson system and reduced manufacturing costs.  Hui teaches that a spore carrier may be configured as a substrate having any suitable shape.

	With respect to claim 37, Pederson and Hui disclose the combination as described above.  Pederson further teaches in at least column 31, lines 11-41 that a germinant pad (not shown) comprising a wicking material is located between the germinant container and the spore carrier.  It would have been obvious to arrange spore carriers, germinant pads and imaging windows in a stacked arrangement within the Pederson device.  Those of ordinary skill would have recognized that there would be little to no change in device operation if the optical detector was aligned with a transparent sidewall or a transparent bottom wall.  In instances where the Pederson bottom wall is transparent, those of ordinary skill would have understood that the side walls may be opaque and that the spore carrier, germinant pad and imaging window may be stacked as substantially parallel planes.

	With respect to claim 39, Pederson and Hui disclose the combination as described above.  Those of ordinary skill would have recognized that the selection of a particular color (e.g. gray or black) for the first surface of the spore carrier is a matter of design choice that does not affect device operation.  See MPEP 2144.04.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson (US 9410180) in view of Hui (US 6436659) as applied to claim 37, and further in view of Franciskovich (US 8043845).
Pederson and Hui disclose the combination as described above, however do not appear to teach that the germinant releaser is movable toward the first spore carrier and germinant pad.
Franciskovich discloses a biological indicator comprising a BI housing (Figure 3:43), a germinant container (Figure 3:44) inside the housing, a spore carrier (Figure 3:20), and a plurality of germinant releasers (Figure 3:48).  Franciskovich teaches that the germinant releasers are movable toward the spore carrier during BI activation to release a germinant composition from the germinant container.  This downward pressure would cause the spore carrier to be pressed against surfaces of the housing, including an imaging window.  This is described in at least column 5, line 51 to column 6, line 11.
Before the effective filing date of the claimed invention, it would have been obvious to permit the germinant releaser of Pederson to move toward the first spore carrier during BI activation.  Franciskovich teaches that it is desirable to include projections extending from a cap structure that fracture the germinant container when a cap is pressed downwardly following sterilization (“When sterilization has been completed, the closure cap 46 is pressed downwardly into the tapered tube 42. The projections 48 press against the inner compartment 44 and cause it to rupture. This allows the incubation medium to contact biological indicator 30”).  Those of ordinary skill would have recognized this to be a functionally equivalent strategy for fracturing an ampoule and interchangeable with the design taught by Pederson.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 29, 32, 34, 35, 42 and 43 are allowed.
Response to Arguments
In response to Applicant’s amendments filed 16 September 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Pederson with Franciskovich and Hui.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799